DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 19 and its dependent Claims are directed to a computer program product comprising "a set of storage device(s)". The limitation is disclosed in paragraph 0021 of Applicant’s specification without exclusion of signal. By broadest reasonable interpretation, “a set of storage device(s)” includes transitory signal. Signal is not an eligible subject matter. The Claims are rejected for being signal per se.
Claims 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 23 and its dependent claims are directed to a computer system with “a processor(s) set” and “a set of storage device(s)”. While “a processor(s) set” is construed as software, “a set of storage device(s)” is construed as signal as in Claims 19-22 above. Therefore, Claims 23-26 are rejected for being signal per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 19, 20 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. 2019/0349663 hereinafter Chen) in view of Tichenor (U.S. 11178376 hereinafter Tichenor) in further view of Kim et al. (U.S. 2020/0051554 hereinafter Kim).
As Claim 1, Chen teaches a computer-implemented method (CIM) for use with an augmented reality (AR) device, the CIM comprising: 
pairing the AR device in data communication with an AI voice assistance device(s) (Chen (¶0009 line 4-8), wearable devices is paired with the smart audio device through Bluetooth module); and 
receiving, by the AI voice, an indication that a user has spoken the predetermined utterance (Chen (¶0037 line 17-27), user’s utterance such as “hi Alexa” wakes the smart audio device up), 
further responsive to the receipt of the indication that the user has spoken the predetermined utterance (Chen (¶0037 line 17-31), user’s utterance such as “hi Alexa” wakes the smart audio device up), 
Chen may not explicitly disclose while Tichenor teaches:
displaying, on a display of the AR device, a visual indication of amount of time is left before the predetermined amount of time has fully elapsed (Tichenor (col. 1 line 29-36, col. 13 line 8-16 and 29-35, col. 14 line 20-23), mode timer is displayed based on context factor. Context factor is voice command. Time is reduced from the mode timer when mode is in transition. Tichenor (col. 16 line 7-8, fig. 7B item 706), display mode timer 706 decreases to time in range 710.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Chen instead be a wearable device taught by Tichenor and the user interface of Chen in view of the user interface of Tichenor, with a reasonable expectation of success. The motivation would be to “provide virtual objects that have varying displaying modes” without “[requiring] manual user actions and causes frustrating and overly time consuming for users” (Tichenor (col. 4 line 31-33 and 38-40)).
	Chen and Tichenor may not explicitly disclose while Kim teaches:
	with the AI voice assistance device being programmed to wake up from an idle state upon a predetermined utterance by a user and to remain in a wake state (Kim (¶0175 line 2-3), the processor wakes up upon detecting wake-up word), receptive to further user voice command(s) (Kim (¶0176 line 3-7), processor recognizes voice information and executes a function), for a predetermined amount of time (Kim (¶0177 line 1-12), an activation wait time is determined. Activation wait time is the time that voice recognition service is maintained after the wake-up) before returning to the idle state in absence of receiving further user voice command(s) during the predetermined time period (Kim (¶0179), when a time out occurs (activation wait time elapses), the voice recognition processor is deactivated);
	configuring the AI voice assistance device to the wake state for the predetermined amount of time (Kim (¶0179), when a time out occurs (activation wait time elapses), the voice recognition processor is deactivated); and
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the awake duration of Chen in view of Tichenor instead be a time out (activation wait time) in Kim, with a reasonable expectation of success. The motivation would be to “improve usability, easiness, accessibility and competitive of the electronic device” (Kim (¶0016)).
	
As Claim 3, besides Claim 2, Chen in view of Tichenor in further view of Kim teaches wherein the AI voice assistance device includes a smart speaker (Chen (¶0037 line 17-27), smart audio device).  

As Claim 19, Tichenor teaches a computer program product (CPP) for use with an augmented reality (AR) device, the CPP comprising: 
a set of storage device(s); and 
computer code stored collectively in the set of storage device(s), with the computer code including data and instructions for causing a processor(s) set to perform at least the the following operations (Tichenor (col. 6 line 23-26), memory contains program): (the rest of limitations are rejected for the same reasons as Claim 1)

As Claim 20, Claim 8 is rejected for the same reasons as Claim 3.

As Claim 23, Tichenor teaches a computer system (CS) for use with an augmented reality (AR) device, the CS comprising: 
a processor(s) set (Tichenor (col. 6 line 9), processors); 
a machine readable storage device (Tichenor (col. 6 line 23-26), memory contains program); and 
computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) set to perform operations including the following (Tichenor (col. 6 line 23-26), memory contains program): (the rest of limitations are rejected for the same reasons as Claim 1).

As Claim 24, Claim 14 is rejected for the same reasons as Claim 3.

Claims 4, 5, 21, 22, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Tichenor in view of Kim in further view of Rehm (U.S. 6802041 hereinafter Rehm).
As Claim 4, besides Claim 1, Chen in view of Tichenor in further view of Kim may not explicitly disclose while Rehm teaches further comprising: 
wherein the predetermined utterance must exceed a threshold decibel level in order to wake up the AI assistance device (Rehm (col. 12 line 30-35, col. 17 line 14-22), input sensitivity is adjusted using a pointing device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Chen in view of Tichenor in further view of Kim instead be an audio input sensitivity taught by Rehm, with a reasonable expectation of success. The motivation would be to provide an easy way to “let user determine current audio input sensitivity” (Rehm (col. 12 line 30-35).

As Claim 5, besides Claim 4 Chen and Tichenor in view of Kim in further view of Rehm teaches:
wherein the visual indication is in the form of a progress bar that is adjusted so that the length of a bar corresponds to an amount of time remaining before the predetermined amount of time has fully lapsed (Tichenor (col. 16 line 7-8, fig. 7B item 706), display mode timer 706 decreases to time in range 710). 

As Claim 21, Claim 21 is rejected for the same reasons as Claim 4.
As Claim 22, Claim 22 is rejected for the same reasons as Claim 5.
As Claim 25, Claim 25 is rejected for the same reasons as Claim 4.
As Claim 26, Claim 26 is rejected for the same reasons as Claim 5.
Response to Arguments
Claim Rejections – Signal Per Se – 35 U.S.C. §101:
	Applicants argue that “a computer readable storage medium” is not to be construed as signals because of paragraph 0021 of Applicants’ disclosure. 

    PNG
    media_image1.png
    217
    633
    media_image1.png
    Greyscale

	Applicants’ arguments are not persuasive because Claims 7-18 recite “a machine readable storage device” instead of the defined term “a computer readable storage medium”. Applicants should use the same terminologies if they want to them to have the same meanings as in the specification.

Claim Rejections – Prior Art Based – 35 U.S.C.  §§102, 103:
	As Claims 1, 19, 23 and 5, 22, 26, Applicants argue that cited references are not taught the quoted claim language as in the last 2 paragraphs of page 7 in the remarks.

    PNG
    media_image2.png
    260
    640
    media_image2.png
    Greyscale

	Applicants’ arguments are not persuasive because Tichenor teaches the limitation(s). See the rejection(s) above for detail.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (U.S. 2019/0339840) teaches to augmented display of a smart speaker.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2143